Exhibit 10.2

 

THIRD LEASE ADDENDUM

 

THIS THIRD LEASE ADDENDUM IS MADE AND ENTERED INTO THIS 29TH DAY OF MAY, 2015,
BY AND BETWEEN ANNABEL INVESTMENT COMPANY, A CALIFORNIA LIMITED PARTNERSHIP
(HEREINAFTER REFERRED TO AS “LANDLORD”) AND STEADYMED THERAPEUTICS, INC.
(HEREINAFTER REFERRED TO AS “TENANT”).

 

IT IS AGREED BETWEEN LANDLORD AND TENANT TO MODIFY THE LEASE DATED SEPTEMBER 20,
2012, INCLUDING ALL ADDENDA TO THE LEASE UP TO AND INCLUDING THE SECOND LEASE
ADDENDUM DATED MARCH 2, 2015, (HEREINAFTER COLLECTIVELY REFERRED TO AS “LEASE”)
IN THE FOLLOWING MANNER:

 

1.5                               Term:               The “Expiration Date” per
the Lease is hereby changed from May 31, 2015 to the Commencement Date defined
in the Lease for the new premises located at 2603 Camino Ramon, Suite 350 by and
between SteadyMed Therapeutics, Inc. and Sunset Land Company, LLC (hereinafter
referred to as the “New Premises”) as evidenced by the executed Exhibit G for
the New Premises.

 

With the exception of the modifications set out above, all other terms,
covenants and agreements of the Lease shall remain in full force and effect.

 

Landlord:

Tenant:

 

 

Annabel Investment Company,

SteadyMed Therapeutics, Inc.

a California limited partnership

 

 

 

 

 

DocuSigned by:

By:

/s/ David Jew

 

By:

/s/ Jonathan Rigby

 

 

A4BA5472A677449

Title:

VP - Finance

 

Title:

CEO

 

 

 

By:

/s/ Steven Barale

 

 

 

 

Title:

Controller

 

 

 

 

 

Date:

5-29-2015

 

Date:

5/26/2015

 

 

 

Regarding:

 

Existing Premises:

 

Bishop Ranch 6, Building L

2410 Camino Ramon, Suites 285/295

San Ramon, CA 94583

 

--------------------------------------------------------------------------------